[Cite as Arnoff v. State, 2021-Ohio-883.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

BRUCE ARNOFF

        Appellant                                     C.A. No.        20CA011681

        v.

STATE OF OHIO                                         ORIGINAL ACTION

        Appellee


Dated: March 22, 2021



        PER CURIAM.

        {¶1}     Bruce Arnoff has filed a document captioned “Writ of Certiorari” with the clerk

for the Ninth District Court of Appeals. In his complaint, he alleges that he has filed this “original

Motion to correct the Manifest Injustice and Abuse of Discretion imposed by the Lorain County

Courts.” For the following reasons, we dismiss the petition sua sponte.

        {¶2}     Sua sponte dismissal of a case, without notice, is appropriate only if the petition

is frivolous or the claimant obviously cannot prevail on the facts alleged in the complaint. See,

e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005-Ohio-3674, ¶ 7. Mr. Arnoff cannot

prevail on the facts alleged in his petition because he has not asserted a claim for a writ over

which this Court has jurisdiction.

        {¶3}     The Ohio Constitution vests the courts of appeals with original jurisdiction and

appellate jurisdiction.      The Constitution specifically limits the appellate courts’ original

jurisdiction to specific enumerated writs. Appellate jurisdiction, on the other hand, is limited as

provided by law.
                                                                                 C.A. No. 20CA011681
                                                                                            Page 2 of 3

       {¶4}    The Ohio Constitution vests the courts of appeals with original jurisdiction over

five writs: “(a) Quo warranto; (b) Mandamus; (c) Habeas corpus; (d) Prohibition; [and] (e)

Procedendo.” Ohio Const., Art. IV, Section 3(B)(1)(a)-(e). Mr. Arnoff has attempted to invoke

this Court’s jurisdiction to consider a Writ of Certiorari. The Ohio Constitution has not granted

jurisdiction to the Ohio courts of appeals to consider Writs of Certiorari. Because this Court

lacks jurisdiction to consider this writ, this Court must dismiss this action.

       {¶5}    The Ohio Constitution also vests the courts of appeals with appellate jurisdiction.

That jurisdiction is provided by law. In the body of his petition, Mr. Arnoff referred to this

Court’s authority to review trial court judgments. For example, he cited to Section 3(B)(2) of

Article IV, Ohio Constitution; this provision states that appellate courts have jurisdiction to

review, modify, or reverse a “final order.” An appellate court’s authority to review a trial court

judgment is invoked by filing a notice of appeal, a step Mr. Arnoff did not take in this case. Mr.

Arnoff did not comply with any requirements to invoke this Court’s appellate jurisdiction and,

therefore, this Court cannot consider his arguments related to the validity of his guilty plea.

       {¶6}    Mr. Arnoff attempted to invoke this Court’s original jurisdiction by filing a

petition for Writ of Certiorari. This Court lacks jurisdiction to consider this writ, so this case

must be dismissed.

       {¶7}    This case is dismissed. Costs are taxed to Mr. Arnoff.
                                                                                C.A. No. 20CA011681
                                                                                           Page 3 of 3

       {¶8}    The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. See Civ.R. 58.




                                                      LYNNE S. CALLAHAN
                                                      FOR THE COURT


HENSAL, J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

BRUCE ARNOFF, Pro se, Petitioner.